Citation Nr: 0716456	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  06-24 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical expenses in connection with private medical services 
provided on March 26, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Bay Pines, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2006, the RO requested that the veteran designate 
whether he would prefer a travel board hearing or a 
videoconference hearing.  In November 2006, the veteran 
submitted a request that the RO schedule a video conference 
hearing at the RO in Buffalo, New York.  Because the RO is 
responsible for scheduling the veteran's requested video 
conference hearing, a remand of this matter to the RO is 
necessary. 

This case is therefore REMANDED for the following action:

The RO should take appropriate action to 
schedule the veteran for a video 
conference hearing before a Veterans Law 
Judge, in accordance with his November 
2006 request.  After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures. 

The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits sought 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he has the right to submit 
additional evidence and/or argument during the appropriate 
time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



